 In the Matter of THE TEXAS COMPANYandAMERICAN RADIOTELEGRAPHISTSASSOCIATIONIn the Matter of THE TEXAS COMPANYandMARINEENGINEERS'BENEFICIALASSOCIATIONIn the Matter of THE TEXAS COMPANYandTEXACO SMALL FLEETASSOCIATION, INC.Cases Nos. R-1025, R-1026 and R-10.7, respectivelyCERTIFICATION OF REPRESENTATIVESApril 5, 1939On December 27, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in the-entitled proceedings.On February 8, 1939, the Board issuedabovean Amendment to Direction of Elections.2The Direction of Elec-tions, as amended, directedinter aliathat an election by secret ballotbe conducted among all harbor craftsmen and canalmen of all non-self-propelled oil barges and canal boats operated by The Texas Com-pany, herein called the Company, in New York harbor and on theErie Canal, together with the deck hands employed on the one motor-propelled barge operated by the Company in the same places em-ployed in such capacity by said Company on the date of the Directionof Elections, excluding those who had resigned or had been dischargedfor cause between the date of the Direction and the date on whichthe election was held, to determine whether or not they desired to berepresented by Texaco Small Fleet Association, for the purposes ofcollective bargaining.Pursuant to the Direction of Elections, as amended, an election bysecret ballot has been conducted among the above-described em-ployees of the Company, under the direction and supervision of theRegional Director for the Second Region.Full opportunity wasaccorded to all the parties to this investigation to participate thereinand to make challenges.On March 13, 1939, the Regional Director,acting pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, issued an Inter-110 N.LRB824211 N L R. B 5912 N. L.R. B., No. 12.106 THE TEXAS COMPANY107mediate Report onthe election,copies ofwhich were duly served uponthe parties on March 15,1939.No objections or exceptions to theIntermediate Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total Number Eligible to Vote -------------------------------32Total Number of Ballots Cast --------------------------------32Total Number of Ballots Counted----------------------------32TotalNumber of Votes in favor of Texaco Small FleetAssociation-----------------------------------------------29TotalNumber of Votes against afore-mentioned labor or-ganization------------------------------------------------3Total Number of Blank Votes--------------------------------0Total Number of Void Ballots-------------------------------0Total Number of Challenged Votes----------------------------0By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended,IT IS HEREBY CERTIFIEDthat Texaco Small Fleet Association, Inc.,has been designated and selected by a majority of all harbor crafts-men and canalmen of all non-self-propelled oil barges and canalboats operated by The Texas Company in New York harbor and onthe Erie Canal, together with the deck hands employed on the onemotor-propelled barge operated by the Company in the same places,as their representative for the purposes of collective bargaining andthat, pursuant to the provisions of Section 9 (a) of the Act, TexacoSmall Fleet Association, Inc., is the exclusive representative of allsuch employees for the purposes of collective bargaining in respect toratesof pay, wages, hours of employment, and other conditions ofemployment.